Citation Nr: 1546513	
Decision Date: 11/03/15    Archive Date: 11/10/15

DOCKET NO.  13-33 698	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUE

Entitlement to service connection for a left knee disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and B.C.


ATTORNEY FOR THE BOARD

A. Gibson


INTRODUCTION

The Veteran served on active duty from January 2007 to January 2012.  

This appeal is before the Board of Veterans' Appeals (Board) on appeal from a May 2012 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.

In May 2015, the Veteran had a personal hearing with the undersigned Veterans Law Judge.  

The issue of entitlement to a waiver of recovery of overpayment was raised in a November 2013 statement, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015).
 
This appeal is REMANDED to the AOJ for additional development.  


REMAND

The Veteran has presented evidence that he currently has diagnoses of the left knee, chondromalacia patella and patellofemoral syndrome.  As this aspect of service connection had previously been lacking, another VA examination should be conducted for an opinion on whether there is a relationship to service.

During his hearing, he mentioned reviewing the record, and that he was unsure that his service treatment records were complete.  On remand, a request for additional STRs shall be made.  

Finally, the Veteran indicated that his private doctor would provide a nexus opinion indicating that it is more likely than not that his current diagnoses are related to his injury in service.  He also noted his doctor had been out on medical leave, and that he had not been able to get it written.  On remand, he shall be given another opportunity to obtain that, as well as supplement the evidence with any other private treatment records.  

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to identify all treatment he has received for his left knee, and make arrangements to obtain all records not already associated with the files.  Specifically ask for authorization for records from the Rockwood Clinic.  

Ensure that a complete record of VA treatment is of record.

2.  Ensure that his STRs, including any clinical and/or inpatient treatment, are complete.  During his hearing, he mentioned records of physical therapy while stationed in North Dakota.  Send him a development letter for more information on dates of treatment, if necessary.

3.  After receipt of records, schedule the Veteran for an appropriate examination for an opinion on whether it is as likely as not (50 percent or greater probability) that any left knee diagnosis is related to service.  A complete examination with all appropriate diagnostic testing should be conducted.

Recent records show the Veteran is diagnosed with chondromalacia patella and patellofemoral syndrome of the left knee, as of at least June 2015 (although his private physician thought his symptoms were consistent with chondromalacia as early as January 2015).  During service, while running a physical fitness test in or around October 2007, he ran into a fire hydrant.  This required treatment with crutches, and he had pain throughout service.  He was diagnosed with patellofemoral syndrome in service, in October 2010 and August 2011, and was found to have chronic and constant knee pain at his October 2011 separation examination.  His STRs contain many notes regarding the left knee.  The December 2011 VA examination found a normal knee, but did not take his pain into consideration.  

The examiner is asked to review the claims file prior to the examination, and to provide a list of all current left knee diagnoses.  For each one, and also for chondromalacia patella and patellofemoral syndrome, provide an opinion on whether it is at least as likely as not related to his injury, the subsequent symptomatology noted, and the diagnoses made during his active duty service.  He served on active duty from January 2007 to January 2012.

All opinions are to be supported with an explanation that cites to evidence in the record and medically accepted knowledge.

4.  Following completion of the above directive, review the claims file to ensure compliance with this remand.  If the examination report does not include adequate responses to the specific opinions requested, it must be returned to the examiner for corrective action.

5.  Finally, after completing all of the above, and any additional development deemed warranted, readjudicate the claim on appeal.  If the benefit on appeal remains denied, furnish the Veteran and his representative with a copy of a supplemental statement of the case (SSOC) and allow an appropriate time for response.  Thereafter, return the file to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
JOHN Z. JONES
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).






